Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Note: The amendment of November 5th 2020 has been considered.
Claims 1-20 have been amended.
Claims 1-22 are pending and examined in the current application.
Claims 21-22 are withdrawn from consideration.
Claims 1-20 are examined in the current application.
Any rejections not recited below have been withdrawn.

Claim Rejections - 35 USC § 112
In light of the amendments filed on November 5th 2020, the rejections of claims 1 and 9-16 under 35 USC §112(b) and of claims 3 and 4 under 35 USC §112(d) have been withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35 of the U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Wright et al (EP 0416782 A1) in view of NPL Hong et al., “Effects of Two Microwave Heating Methods on Gelling Properties of Silver Carp Surimi” and NPL Shie et al., “Physical Characteristics of Surimi Seafood as Affected By Thermal Processing Conditions” (from Journal of Food Science Volume 64, No. 2, 1999).

Regarding claims 1-20: Wright discloses a method of producing imitation crab meat (i.e., surimi) from seafood (see Wright abstract; column 1), by thawing the material and commuting the material at high speed to form a paste, hot setting the paste and cooking the hot set paste (see Wright abstract; column 3-7, 13-15; figure 1). Wright also discloses the setting oven may be a microwave that operates long enough at a temperature sufficient to coagulate the surimi (see Wright column 6-7), but fails to disclose hot setting the composition in a water bath and cooking in a microwave; However, Hong discloses that setting the surimi in a water bath followed by cooking in a microwave provides a product with improved gel strength, water-holding capacity and whiteness (See Hong abstract). Therefore, it would have been obvious to a skilled artisan at the time the application was filed to have modified Wright and to have set the 
As to chopping the surimi with or without salt and/or other spices: Wright discloses in column 1, lines 27-30, of chopping and mixing the surimi together with salt, sugar, other seasoning, which meets the claimed limitations. 
As to the temperatures and the times of setting and cooking recited in the claims: Wright discloses that the temperature and time of setting and cooking should be sufficient to coagulate the surimi (see Wright column 6-7) and Hong discloses that setting the surimi in a water bath followed by cooking in a microwave provides a product with improved gel strength, water-holding capacity and whiteness (See Hong abstract), but Wright in view of Hong fails to disclose the cooking times and temperatures recited in the claims; However, Shie discloses that adjusting the temperatures and lengths of time of heating in order to attain desired color and texture (i.e., strength) of the final surimi product (see Shie whole document). Therefore, it would have been obvious to a skilled artisan at the time the invention was made to have further modified Wright and to have adjusted the length of time and temperature of heat setting and cooking in order to attain a product with desired color and/or texture, and thus arrive at the claimed limitations.
As to the added phosphate recited in the claims: Wright discloses adding phosphate to the minced/ground thawed surimi as an antidenaturant (see Wright column 1, lines 20-24).
As to the speed of the chopping machine recited in the claims:  Wright discloses thawing the material and commuting the material at high speed to form a paste (see Wright abstract; column 3-7, 13-15; figure 1), but fails to disclose the rotational speed of the chopping machine; However, in view of the fact that similarly to Applicant, Wright discloses of forming a fine shredded paste, and since the finest of the shredded/ground product depends on the speed of the mincing machine, adjusting the rotational speed of the chopping machine to attain desired paste would have been obvious to a skilled artisan. As set forth in MPEP §2144.05 discovering an optimum value of a result effective variable, involves only routine skill in the art.

Response to Arguments
Applicant's arguments filed on November 5th 2020 have been fully considered but they are not persuasive.

Applicant argues on pages 11-18 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Wright fails to disclose the specific temperature and length of the heating cycles recited in the claims, as Applicant discovered heating temperatures and times to attain surimi with optimal texture and color. Examiner respectfully disagrees.

As stated above, Hong discloses that setting the surimi in a water bath followed by cooking in a microwave provides a product with improved gel strength, water-holding capacity and whiteness (See Hong abstract). Shie disclose that adjusting the temperatures and lengths of time of heating in order to attain desired color and texture 

Applicant argues on pages 15-16 of the “Remarks” that the prior art references fail to render the claimed invention obvious, because Hong fails to disclose the water bath temperature recited in the claims. Examiner respectfully disagrees.
As discussed above and to further clarify, Hong discloses that setting the surimi in a water bath followed by cooking in a microwave provides a product with improved gel strength, water-holding capacity and whiteness, fails to disclose the water temperature of the water bath recited in the claims prior to cooking; However, Shie discloses adjusting the temperatures and lengths of time of heating in order to attain desired color and texture (i.e., strength) of the final surimi product is well known and conventional. Given the fact that Applicant had merely adjusted the temperatures and times disclosed in the prior art to attain a surimi product with desired textural properties, as suggested in the prior art, the recited limitations are obvious variants of what is taught in the prior art. As set forth in MPEP §2144.05, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAF ZILBERING whose telephone number is (571)270-3029.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on (571) 270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ASSAF ZILBERING/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792